Citation Nr: 1340464	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  05-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected left knee disability.  

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel



INTRODUCTION

The Veteran had active service for 8 months prior to January 1971, to include during April 1970, and from January 1971 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

These issues previously were denied by the Board in a May 2008 decision.  The Veteran, through an attorney, and VA's Office of General Counsel (OGC), appealed this decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand (Joint Motion).  In September 2009, the Court granted the Joint Motion.  In February 2010, February 2011, June 2012 and in March 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's March 2013 remand directives.  As directed by the Board, the AMC obtained an addendum to a July 2012 VA examination report and issued a Supplemental Statement of the Case (SSOC).  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record but has not been adjudicated by the RO.  In a February 2013 statement, the Veteran alleged that he has been unable to work since 1999.  Thus, the Board does not have jurisdiction over this TDIU claim and it is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The Veteran does not suffer from a disability of the left ankle that manifested during or as a result of military service.

2.  The Veteran does not suffer from a disability of the left ankle that was caused or aggravated by a service-connected disability.  

3.  The Veteran does not suffer from a disability of either hip that manifested during or as a result of military service.  

4.  The Veteran does not suffer from a disability of either hip that was caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id., at 486.  

Letters sent to the Veteran in June 2003, February 2006 and March 2006addressed all notice elements listed under 3.159(b)(1).  The June 2003 letter was also sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The March 2006 letter also informed the Veteran as to how VA determines the disability rating and the proper effective date.  Even though the Veteran was not provided with all requisite notice until after the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Under these circumstances, the Board finds that the VCAA notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board which complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  The Veteran also received VA medical examinations in January 2008, May 2010 and March 2011.  VA has obtained these examination reports as well as the Veteran's VA outpatient treatment records.  Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims which has not yet been obtained.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Left Ankle Condition

Service treatment records reflect that the Veteran sustained a left knee injury in 1970.  Specifically, a diagnosis of torn cartilage was assigned.  However, the record contains no evidence of injury or symptomatology associated with the left ankle.  The Veteran was seen for complaints involving the right ankle in June 1970.  A subsequent examination of the left knee performed in January 1971 was deemed to be normal and the Veteran indicated that he was asymptomatic at this time.  An evaluation of the lower extremities and feet was performed as part of an October 1974 separation examination and deemed to be normal.  The Veteran also denied a history of arthritis, rheumatism or bursitis, bone, joint or other deformity and foot trouble in his report of medical history associated with this examination.  Finally, in January 1975, the Veteran signed a statement indicating that to the best of his knowledge, there had been no change in his medical condition since his October 1974 separation examination.   

When he filed his service connection claim for a left ankle condition in June 2003, the Veteran alleged that this condition first manifested in 1970.  A September 2003 VA treatment record reflects that the Veteran had been unable to work for 2 years because it hurt him to stand on his feet.  He previously had worked as a mechanic.  An October 2003 record also notes complaints of joint pain.  

The Veteran was afforded a VA examination of the ankles in January 2008.  The examiner noted that there was no evidence of treatment for ankle pain during service, but the Veteran reported the onset of ankle pain subsequent to his in-service knee injury.  X-rays were performed, revealing no significant osseous abnormalities in the ankle joint.  There was calcification at the insertion of the Achilles tendon and the soft tissues were unremarkable.  The examiner indicated that the Veteran suffered from bilateral ankle tendonitis.  The examiner opined that the Veteran's ankle condition was less likely as not due to or aggravated by the service-connected left knee disability.  The examiner explained that there was no evidence of a direct relationship between any incident in service and no available evidence to confirm a chronic condition after military service.  The examiner explained that the condition was most likely related to a work injury and a genetic predisposition.  It was also noted that the Veteran had gout which was as likely a cause for joint pain in the ankles.  There was no evidence of any degenerative arthritis related to be caused by knee trauma in X-ray.  

The Veteran underwent an additional VA examination in May 2010.  The Veteran reported that his ankles felt "wobbly."  He denied any pain, swelling or true instability.  It was noted that the Veteran did have inflammatory joint disease (gout), but he had not had a recent recurrence.  The claimed condition had no impact on the Veteran's daily activities or employment.  Examination revealed the ankles to be anatomically normal.  There was no tenderness or swelling and no instability.  X-rays revealed no fracture or acute abnormality.  However, mild degenerative changes of both ankles were evident with evidence of prior trauma in the right ankle.  The examiner opined that an ankle condition was not caused by or a result of military service, as there was absolutely no documentation of any in-service injury and the Veteran made no mention of this when filling out his discharge physical of 1974.  

The Veteran underwent an additional examination in March 2011.  The Veteran described numbness from the knees down to the toes.  He also reported that his ankles rolled easily on uneven ground.  The Veteran indicated that prolonged standing tended to aggravate the ankles but he described no flare-ups or incapacitating events.  Examination revealed both ankles to be stable with intact sensation.  X-rays revealed no acute fracture and ankle mortis was intact.  There was evidence of an old injury to the right ankle and calcific bodies were in the posterior left ankle.  The examiner opined that the left ankle was not secondary to military service and it was "certainly not" secondary to minor degenerative changes in either knee.  The examiner concluded that the Veteran had a normal examination of the left ankle with normal X-rays and no pathology.  

An addendum to the March 2011 examination was prepared in July 2012.  The examiner reviewed the Veteran's claims file and opined that it was at least as likely as not that the Veteran's left ankle disability manifested during military service.  However, in his rationale, the examiner indicated that X-rays of the left ankle were normal and that there was no condition to service connect.  The examiner also explained that there was no medical evidence that a minor arthritic knee with normal gait could cause arthritis in another joint.  In fact, there was more evidence to suggest it was not possible.  The examiner explained that unless there is severe muscle or nerve damage causing a significant limp over a prolonged period of time, or a leg length discrepancy of greater than 4 to 5 centimeters, there would be no relationship.  The examiner included the text of medical literature that supported his conclusion.  

In a May 2013 addendum, the previous examiner explained that there was no pathology involving the left ankle.  The examiner further noted that examination of the left ankle was normal, with normal X-rays and no pathology.  There was no evidence of aggravation by service or by any other service-connected condition.  

The Board finds that the preponderance of the evidence demonstrates that service connection for a left ankle condition is not warranted.  The Veteran contends that he sustained a left ankle injury during an in-service parachute jump and this condition is secondary to a service-connected left knee disability.  As discussed below, the preponderance of the evidence demonstrates that the Veteran does not suffer from any chronic left ankle disability which manifested during or as a result of military service.  Nor is there a left ankle disability which arose secondary to a service-connected left knee disability.  There is no evidence of any treatment involving the left ankle during military service although the lack of service treatment records does not preclude granting service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The first post-service evidence of left ankle symptomatology is when the Veteran filed his claim in June 2003, approximately 28 years after his separation from active duty.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (finding the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In the present case, the absence of any treatment or complaints involving the left ankle for nearly three decades suggests that this condition has not existed since active duty.  

More importantly, while there have been conflicting findings as to whether there is any current pathology associated with the Veteran's left ankle, the examiners who have seen the Veteran all agree that any pathology is less likely than not associated with military service.  These examiners have explained that there is no record of injury or symptomatology associated with the left ankle during military service although the Board again notes that this finding does not preclude granting service connection.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  The Board finds it significant that the Veteran himself made no mention of any such symptomatology during his separation physical examination in October 1974.  In July 2012, the VA examiner explained that the medical evidence of record did not support the theory (advance by the Veteran and his service representative) that a minor arthritic knee with normal gait could result in a disability such as arthritis in another joint.    

The Board recognizes that the Veteran believes his claimed left ankle disorder may have been caused or aggravated by his service-connected left knee disability.  In his October 2005 appeal to the Board, the Veteran suggested that this condition "could most certainly be aggravated or secondary" to his service-connected left knee.  Although the Veteran is competent to report what he believes regarding his claimed disability, his statements are not credible in light of the record evidence demonstrating no chronic left ankle disability which manifested during or as a result of active service or was aggravated by what the July 2012 examiner referred to as "a minor arthritic knee."  See Kahana, 24 Vet. App. at 428, and Jandreau, 492 F.3d at 1377.

Bilateral Hip Disability

The Veteran's service treatment records are silent as to treatment or symptomatology associated with the hips.  Also, an evaluation of the lower extremities performed during the 1974 separation examination was deemed to be normal.  The Veteran also denied a history of arthritis, rheumatism or bursitis, or, bone, joint or other deformity in his report of medical history associated with this examination.  The Veteran was noted to have leg cramps secondary to a left knee injury while in jump school, but there was no mention of any chronic disability associated with the hips.  

There also is no evidence of any disability of either hip within one year of separation from active duty.  The first post-service evidence of a bilateral hip condition is when the Veteran filed his claim in June 2003, approximately 28 years after his separation from active duty.  At this time, the Veteran alleged that this condition first manifested in 1970.  In September 2003, the Veteran reported bilateral hip pain when sitting too long.  Limited range of motion was noted in the hips.  An October 2003 record notes complaints of joint pain, but the specific joints involved are not discussed.  A January 2005 treatment record, however, specifically notes a history of pain in the hips for the past 1 and a half years.  

The record also contains an X-ray report from January 2008.  It was noted that the bony structures of the hips were unremarkable with no evidence of recent fracture or dislocation.  The sacroiliac (SI) joints were also noted to be unremarkable.  

The Veteran underwent a VA examination in May 2010 for his spine and ankles.  The examiner indicated that the hips were not examined as the Veteran was not complaining of any hip problem specifically.  Rather, he was complaining of a muscle spasm due to his back.  The examiner also noted that X-rays were taken (although the results of these X-rays are not in the examination report).  The examiner then stated that any condition of the hips was not caused by or a result of military service.  

The Veteran underwent an additional examination in March 2011.  The Veteran described numbness from the knees down to the toes.  Examination revealed both hips to have full active and passive motion.  There was some fatigue in the gluteus bilaterally secondary to low back pain.  There was also mild tenderness to palpation over the greater trochanters, bilaterally.  This was noted to be consistent with a prior spinal surgery.  X-rays from May 2010 revealed no fracture, subluxation or dislocation in either hip.  However, mild degenerative changes were noted.  It was noted that by history, the Veteran had no complaints whatsoever associated with the hip joints.  Rather, the complaints were associated with intermittent sciatica related to a lumbar spine condition.  The examiner opined that it was more likely than not that the Veteran's hip condition was directly related to his lumbar spine condition and prior surgery of 1999.  There was no evidence of complaint, treatment or evaluation for the hips in service, and the hip complaints were "certainly" not secondary to minor degenerative changes of the left knee.  

An addendum to the March 2011 examination was prepared in July 2012.  The examiner reviewed the Veteran's claims file and opined that it was at least as likely as not that the Veteran's bilateral hip disability manifested during military service.  However, in his rationale, the examiner indicated that there was no evidence of complaint, injury, treatment or evaluation of a hip condition in service.  The examiner further opined that it was less likely than not that the hip condition was due to his service-connected left knee.  The examiner explained that there was no medical evidence that a minor arthritic knee with normal gait could cause arthritis in another joint.  In fact, there was more evidence to suggest it was not possible.  The examiner explained that unless there is severe muscle or nerve damage causing a significant limp over a prolonged period of time, or a leg length discrepancy of greater than 4 to 5 centimeters, there would be no relationship.  The examiner included the text of medical literature that supported his conclusion.  Finally, the examiner stressed that the hip condition the Veteran complained about was due to his spine and he had no actual complaints involving the hips themselves.  While there was evidence of minor arthritic changes on X-ray, the Veteran had no actual symptoms in the hip joints.  

In a May 2013, the July 2012 VA examiner concluded that since the Veteran's last examination, he had developed rapid onset of avascular necrosis of the femoral heads.  Per orthopedic reports, the most likely cause of this condition was heavy alcohol use.  Alcohol was noted to be the second most common cause of avascular necrosis of the hips.  There is no evidence of aggravation of this condition due to the Veteran's minimal degenerative joint disease of the patellofemoral compartment of the left knee.  An August 2011 treatment note indicated that the Veteran consumed a 6 pack of beer per day and smoked a pack of cigarettes per day, with bilateral hip pain beginning some two to three months earlier.  A July 2011 MRI revealed severe avascular necrosis of the left hip and moderate avascular necrosis of the right hip.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a bilateral hip disability, to include as secondary to a service-connected left knee disability.  The Veteran contends that he incurred a bilateral hip disability as a result of in-service parachute jumps.  He also has alleged that this condition is secondary to a service-connected left knee disability.  The record evidence does not support these assertions, however.  There is no medical evidence of any injury or treatment related to either hip during active military service although this does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  There is also no evidence of symptomatology associated with the hips until nearly three decades after separation from active duty which suggests that this condition has not existed since service.  See Maxson, 230 F.3d at 1333; see also Forshey, 284 F.3d at 1358.  A January 2005 treatment record notes that the Veteran's hip symptomatology had been present only for 11/2 years.  The VA examination reports of record have related the Veteran's symptomatology to a nonservice-connected back disability and not to military service.  It also was noted that medical literature indicated that a minor arthritic knee would not cause arthritis in another joint.  While the Veteran recently has developed avascular necrosis of the femoral heads, the May 2013 examiner noted that the most likely cause of this condition was alcohol use.  There was no evidence of aggravation of this condition due to the Veteran's minimal degenerative joint disease of the left knee.  As such, the preponderance of the record evidence demonstrates that service connection for a left knee disability is not warranted.  

The Board again recognizes that the Veteran believes his bilateral hip disorder may have been caused by or aggravated by his service-connected left knee disability.  In his October 2005 appeal to the Board, the Veteran suggested that this condition "could most certainly be aggravated or secondary" to his service-connected left knee.  While the Board has considered this opinion, the record does not indicate that the Veteran has the requisite medical training or expertise to provide such a complex medical opinion.  The physician of record explained that there was nothing to support the idea that minor arthritis in one joint would result in deterioration of another joint.  See Kahana, 24 Vet. App. at 428, and Jandreau, 492 F.3d at 1377.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of left ankle and bilateral hip disabilities have been continuous since service.  He asserts that he continued to experience symptoms relating to the left ankle and the hips after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of left ankle and bilateral hip disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his left ankle and hips were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence demonstrating that these disabilities are not related to active service, including as due to a service-connected disability.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected left knee disability, is denied.  

Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected left knee disability, is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


